Citation Nr: 0319880	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-17 895	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
fractures to the right second through fifth fingers.

2.  Entitlement to a compensable evaluation for residuals of 
injury to the right thumb.

3.  Entitlement to a compensable rating based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision from the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a decision dated in December 2002, the RO granted service 
connection for scars on the second through fifth fingers of 
the right hand and assigned a noncompensable evaluation 
effective June 19, 2002, the date of a VA examination report.  
The RO notified the veteran of that determination and of his 
appellate rights.  The claims file does not reflect that the 
determination was thereafter addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to the 
propriety of the rating assigned for the scars or the 
effective date of the grant of service connection.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Residuals of fractures to the right second through fifth 
fingers are not manifested by arthritis, an inability to move 
the fingers or any other significant functional impairment.  

3.  Residuals of injury to the right thumb are not manifested 
by arthritis, an inability to move the thumb or any other 
significant functional impairment.

4.  The veteran's service-connected right hand disorders do 
not interfere with his employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of fractures to the right second through fifth fingers have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5221 
(2002).

2.  The criteria for a compensable evaluation for residuals 
of injury to the right thumb have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5224 (2002).

3.  The criteria for assignment of a compensable evaluation 
based on multiple, noncompensable service-connected 
disabilities have not been met.  38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In RO letters dated in December 2001 and March 2002, the 
veteran was advised of the information needed from him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  The 
veteran was also notified of the time limit in which to 
submit such evidence and further provided with contact 
information in the event he had any questions relevant to his 
appeal.  The December 2002 supplemental statement of the case 
advised the veteran of all of the evidence considered and of 
the reasons and bases for the continued denials.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant to the duty to assist, the claims file contain the 
veteran's service medical records and records relevant to 
post-service treatment of the veteran's right hand.  The 
record also reflects that the veteran has undergone multiple 
VA examinations.  Such examination reports are responsive to 
the regulatory criteria and form a sufficient basis upon 
which to decide the veteran's claims.  Neither the veteran 
nor his representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5221 provides that ankylosis of four digits 
of one hand, in a favorable position, warrants a 40 percent 
rating.  Note (a) provides that the ratings for Diagnostic 
Codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 centimeters) of the transverse fold of the palm.  
Limitation of motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.

Diagnostic Code 5224 provides for assignment of a 10 or 20 
percent rating based on ankylosis of the thumb.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, a 10 percent 
rating is authorized even though none of the disabilities may 
be of compensable degree under the 1945 Schedule for Rating 
Disabilities.  The rating shall not be assigned in 
combination with any other rating.  38 C.F.R. § 3.324.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran appeared for an initial post-service examination 
of his right hand in July 1983.  The examiner noted that the 
veteran had had an uneventful recovery from his in-service 
right finger fractures and lacerations, but had been left 
with a "very poor" grip in the hand and a lack of feeling 
in the fingers.  X-rays showed increased soft tissue density 
in the thenar eminence, without bone or joint abnormality.  
Examination revealed "very small" scars on the volar 
surface and dorsum of the right hand, opined to be "almost 
insignificant," nontender, nonretracted and nondeformed.  
The examiner noted a poor grip and a lack of complete flexion 
of the index finger.  The veteran was unable to hold objects 
without dropping them.  The hand and wrist were otherwise 
found to be normal.  Neurologic examination was also reported 
to be normal.  

In an August 1983 rating decision, the RO granted service 
connection and assigned a 40 percent rating for residuals of 
fractures to the second through fifth fingers on the right 
hand, with a right thumb injury.

Neurologic testing completed in March 1984 revealed moderate 
right tardy ulnar palsy.  A VA outpatient record dated in 
March 1984 includes the impression of a questionable old 
contusion to the digital nerves versus neuropathy.  

The veteran reported for a VA examination in August 1988.  X-
rays showed no evidence of fracture, dislocation, or lesions.  
There was some sclerosis involving the lateral aspect of the 
middle phalanx of the third digit opined to possibly be 
secondary to old trauma.  The examiner noted the veteran's 
current account of constant right hand problems versus his 
report at discharge when he stated he was in good health.  At 
that time he also denied painful or swollen joints and the 
discharge physician noted only a slight flexion deformity of 
the third phalange, considered nondisabling.  The veteran 
currently complained of limited movement, weakness, achiness, 
cramps and numbness.  He indicated that although he was right 
handed he had learned to use his left hand, and that he still 
could write with his right hand but only for 10 or 15 minutes 
without cramping and requiring rest.  The August 1988 VA 
examination report includes note of neurologic testing 
suggesting an ulnar nerve disability acquired after service.  
The examiner interpreted tests as showing no evidence of 
neuropathy and that evidenced weakness was due to a nerve 
entrapment condition acquired after military service.  
Neurologic testing completed in September 1988 showed 
significant entrapment of the nerves in the hand, occurring 
in and about the right elbow.  Based on such, the rating 
assigned to residuals of fractures and a thumb injury was 
reduced to noncompensable.  

In an April 1989 rating decision, the RO assigned separate 
noncompensable ratings for the veteran's right thumb injury 
residuals and for residuals of fractures of the second 
through fifth fingers on the right hand.  

A December 1990 outpatient record notes the veteran's 
complaints of right hand pain and numbness in the tips of his 
fingers.  He indicated he may have had nerve surgery.  The 
impression was weakness in the right hand of unclear 
etiology.  Further neurologic evaluation was suggested.  In 
June 1991, the veteran was noted to have decreased strength 
on the right without major atrophy.  Tinel's sign was 
positive at the wrist and neurologic studies were interpreted 
as positive for right carpal tunnel syndrome and tardy ulnar 
palsy.  

In August 1995, the veteran presented for a VA examination.  
He complained of aching pain in all fingers and the thumb on 
the right hand, particular with flexion or when gripping 
objects.  He indicated he was a handyman and stated that his 
symptoms prevented him from working.  He also reported that 
he was a drummer and that this activity caused pain in the 
right hand.  Examination showed no abnormalities or 
deformities of the fingers or thumb.  There was reduced 
apposition strength of the little finger and the thumb of the 
right hand as well as very reduced grip strength.  The 
fingers approximated the palm with the little and ring 
fingers at the palmer crease and the middle and index fingers 
about 1/2-inch above the crease.  The examiner noted that the 
veteran appeared to have a normal feeling in his hand and 
fingers.  X-ray was cited as revealing no fracture or other 
bony abnormalities.  

The veteran appeared for VA examination in November 1996.  
The examiner noted no anatomical defects of the right hand, 
and no stiffness, swelling, clubbing or contractures.  The 
examiner indicated the veteran was able to touch the thumb to 
the fingers and the thumb and fingers to the hand.  He was 
able to distinguish between sharp, dull and soft objects.  
There was decreased strength in the right hand versus the 
left, but the veteran was able to hold a pen, pick up a dime 
and make a fist.  He was also able to straighten his fingers 
and turn his hands laterally and medially.  There were no 
radiographic abnormalities.  

The veteran presented for a VA examination in February 2000.  
He complained of pain with flexion of the fingers and with 
gripping, and indicated he was now wearing a wrist brace.  He 
complained of increased pain with use.  He reported working 
as a vocational employee at the VA Medical Center and 
indicated he had missed four days of work since November 10, 
1999, due to right hand problems.  He indicated that when 
filing papers he would get cramps, but would stop and rest 
until he could work again.  The examiner noted that the 
veteran acted as if he were in extreme pain.  He was not able 
to touch his right thumb to his right index finger by .5 
centimeters and had extreme difficulty touching the right 
thumb to the right middle finger.  He was unable to touch the 
right thumb to either the ring or small finger by .25 
centimeters and unable to touch the right index finger to the 
right palm by .5 centimeters and unable to touch the right 
thumb to the right palm by one centimeter.  There was no 
muscle atrophy of the hand or fingers, and Tinel's sign was 
negative.  Reflexes were normal.  The right hand was weaker 
in grip and strength than the left.  Nerve conduction studies 
from November 1996 were reported to show ulnar nerve 
neuropathy due to old fracture of the right elbow extending 
into the hand.  Finger extension was normal.  X-rays showed 
some slight deformity of the distal metacarpal neck of the 
fourth metacarpal and an ill-defined linear chondrocalcinosis 
of the right radiocarpal articulation.  

The veteran appeared for a VA examination in June 2002.  At 
that time the examiner noted that the veteran had been 
involved in a motorcycle accident in the 1980s, post-service, 
at which time he fractured his right elbow.  The veteran had 
no complaints relevant to his right elbow.  The veteran 
indicated he was not working due to his diabetes.  Relevant 
to his right hand he complained of problems with pain and 
cramping, similar to complaints made in connection with 
earlier evaluations.  Examination of the hand revealed a 
right grip weaker than the left, with normal reflexes.  All 
right hand functions were stated to be completely normal.  
The veteran was able to touch his thumb to all fingers and 
his fingertips and thumb to the palm, without problems.  This 
was stated to be an improvement since the last examination.  
Also noted were mild numbness of the distal phalanx, 
complaints of pain proximal to the site of all old fractures, 
and a scar on the palmar surface of the fingers, stated to be 
tender and unsightly.  The examiner noted a slight flexion 
deformity of the distal interphalangeal joint of the right 
finger and the middle finger, and that one-half of the right 
ring finger rested under the middle finger.  
X-rays were stated to be stable compared to prior X-rays.  
There was evidence of degenerative changes involving the 
right radiocarpal joint, without other abnormalities.  The 
examiner opined that the veteran's numbness was due to the 
right elbow injury affecting the ulnar nerve, not to his in-
service injury to the fingers or thumb of the right hand.  
The examiner also concluded that the veteran had completely 
normal functions of the right hand, without ankylosis of the 
joints; the examiner indicated that the veteran was able to 
flex his fingers quite easily.  The examiner also noted that 
there was no evidence of weakened movement of the fingers or 
thumb of the right hand, as well as no fatigability or 
incoordination.  The examiner reported exercising the 
veteran's hand to fatigue without noting motion limitations 
or the potential for flare-ups.  Also noted was that the 
veteran's right hand injury would not keep him from working 
in any type of job.

Analysis

The veteran is seeking entitlement to compensable ratings for 
residuals of in-service injury to the thumb and fingers on 
the right hand.  Throughout the appeal he has generally 
complained of pain and cramping in his right hand, 
interfering with function of the right hand.  At the time of 
examination in June 2002, however, the VA examiner noted that 
the thumb and fingers of the right hand, to include motions 
of the thumb and fingers, were normal.  In fact, the examiner 
opined that such examination showed an improvement in the 
veteran's range of motion as compared to the prior 
examination findings.  

The Board notes that even considering earlier examination 
evidence, which includes notation of worsened motion or more 
difficulty in performing motion ranges of the right fingers 
and thumb, the veteran was still able to close his fingers 
and thumb to within .5 centimeters of the palm and/or 
apposing fingers, a degree of motion limitation insufficient 
to warrant assignment of a compensable rating based on 
Diagnostic Codes 5221, 5224.  The Board further emphasizes 
that limitation of finger/thumb motion of less than one inch 
(2.5 centimeters) in either direction is not considered 
disabling.  Additionally, earlier examination reports are 
consistent in showing no anatomic abnormality of the fingers 
or thumb on the right hand.

Although the June 2002 examiner noted numbness in the 
veteran's right hand/fingers, such was opined to be 
etiologically related to the veteran's nonservice-connected 
injury to the right elbow, and thus dissociated from the in-
service injury involving the fingers or thumb.  Also, 
although the 2002 VA examiner noted a slight flexion 
deformity on the right, such has been opined to be 
nondisabling.  The competent medical evidence is consistent 
in showing no ankylosis of the fingers or thumb and no 
objective evidence of weakness, fatigue or incoordination.  
The 2002 examiner noted the absence of such factors even 
after exercising the veteran's hand in the course of the 
examination.  That examiner concluded that there was no 
functional loss due to the veteran's service-connected right 
finger/thumb disabilities.  Based on such medical evidence 
the Board finds no basis to assign a compensable rating for 
either disability under the Rating Schedule.  

Finally, the Board notes that there is no evidence of record 
showing that the veteran's service-connected right finger and 
thumb disabilities interfere with his ability to work so as 
to warrant assignment of a compensable evaluation based on 
38 C.F.R. § 3.324.  As noted by one VA examiner, the evidence 
closer to the veteran's discharge from service reflects that 
the veteran made no complaints of disabling right hand 
manifestations.  The record shows, however, that the veteran 
incurred an ulnar nerve disability after service, after which 
time he complained of ongoing hand and arm problems.  These 
latter problems have been medically dissociated from service.  
Also, the November 1996 examiner specifically noted that the 
veteran retained the ability to, for example, hold a pen, 
pick up a dime or make a fist, and had not evidenced an 
inability to straighten his fingers or turn his hand

Despite the veteran's complaints, he has also reported 
participating in activities such as drumming.  The veteran 
has cited to pain and other symptoms such as grip problems 
and has asserted that such interfered with his employment as 
a handyman.  Again, the veteran's ulnar nerve impairment has 
been dissociated from the service-connected injury.  In 
addition, in February 2000 the veteran reported working as a 
vocational employee and reported having missed only four days 
of work since November 1999.  Although he stated such was due 
to right hand problems, there is no medical or employment 
information supporting such assertion.  Finally, as noted 
above, at the time of the June 2002 examination the VA 
examiner specifically noted that all right hand functions 
were normal and that the veteran's service-connected right 
hand disabilities would not keep him from working in any type 
of job.  There is no competent evidence refuting that 
conclusion.  

Based on the above the Board finds that the preponderance of 
the evidence is against the veteran's claims.  As such the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable evaluation for residuals of 
fractures to the right second through fifth fingers is 
denied.

Entitlement to a compensable evaluation for residuals of 
injury to the right thumb is denied.

Entitlement to assignment of a compensable rating based on 
multiple, noncompensable service-connected disabilities is 
denied.



	                        
____________________________________________
	Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

